[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Judgment may enter for the plaintiffs and against the defendant, Anthony R. Raucci, Jr., as follows:
Principal:     $25,300.00 As of February 29, 2000   Interest:      41,660.00 ___________ Total:     $66,960.00
Plus court costs.
It is further adjudged that the defendant make weekly payments of $25.00 to the plaintiff beginning May 15, 2000, and continuing weekly thereafter until the total sum, including costs, has been paid to the plaintiff.
Kremski, J.T.R.